UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


DELBERT MORRIS JOHNSON,                        §
                                               §
              Plaintiff,                       §
                                               §
v.                                             §    CIVIL ACTION NO. 1:18-CV-29
                                               §
COMMISSIONER OF SOCIAL                         §
SECURITY ADMINISTRATION,                       §
                                               §
              Defendant.                       §

     ORDER ADOPTING REPORT AND RECOMMENDATION OF UNITED STATES
                         MAGISTRATE JUDGE

       The court referred this case to the Honorable Keith Giblin, United States Magistrate

Judge, for consideration. The magistrate judge submitted a report and recommendation (Doc.

No. 19) recommending the court affirm the Commissioner’s decision. No objections have been

filed. Accordingly,
        .           the court ADOPTS the recommendation of the magistrate judge.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
       SIGNED at Beaumont, Texas, this 4th day of March, 2019.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE
